—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered December 13, 1995, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant entered a plea bargain agreement whereby he would plead guilty to the crime of criminal sale of a controlled substance in the third degree in exchange for a prison sentence of l1/2 to 41/2 years. County Court granted defendant an adjournment of his sentencing hearing until July 28, 1994 to enable him to be present at the birth of his girlfriend’s child, with the proviso that if he was arrested on new charges before sentencing or failed to appear at the sentencing hearing, County Court would not be bound by the promised sentence. Defendant violated the conditions of the plea bargain when he failed to appear at the sentencing hearing and was arrested on another charge of criminal sale of a controlled substance in the third degree. When defendant was finally returned to County Court, he was sentenced to a prison term of 5 to 15 years. Because defendant violated the terms of the plea bargain agreement, County Court was free to impose a sentence greater than that promised as part of the agreement (see, People v Figgens, 87 NY2d 840, 841; People v Foss, 188 AD2d 940, lv denied 81 NY2d 1013).
Mercure,. J. P., Crew III, White, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.